DETAILED ACTION
Status of the Claims
1.	Claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-6, 9-11 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edman (US 2005/0026202).
Claim 1. 	Edman teach an electrochemical detector (electronic system for diagnostics; abstract and [0045]) comprising: 
- a solution chamber and a substance selection 5structure separating the chamber into individual compartments, the solution chamber is arranged to retain and separate solutions in each of the individual compartments (buffer chamber and support structure separating the buffer chamber into upper and lower buffer chambers to retain buffer therein; see Fig 1A); and
 - a pair of electrodes each connecting the respective 10individual compartment, wherein the pair of electrodes is arranged to form a conductive path across the electrodes when in contact with the solutions retained in the solution chamber (electrodes in each buffer chamber and forms conductive path; see Fig 1A and [0137]-[0142]);
 wherein the substance selection structure is arranged 15to interact with a target substance in the solution so as to alter an electrical characteristic of the conductive path defined by the pair of electrodes, the solution retained in the individual compartments in the solution chamber and the substance selection structure (the support structure is comprised of semi-permeable matrix to interact with target analyte to alter electrical characteristic i.e. conductance defined by the electrodes; [0142], the buffer is retained in their individual chambers and in the support structure during migration of the target analyte; see Fig 1A).  

Claim 2. Edman teach the substance selection structure including a porous layer arranged to capture the target substance (the support structure is comprised of semi-permeable matrix arrange to capture target analyte; [0045]).  

Claim 253. Edman teach the porous layer including a plurality of receptors arranged thereon, the plurality of receptors are arranged to bind with the target substance (the semi-permeable matrix is comprised of specific binding entities specific to target sequences; [0045][0046]).  

Claim 304. Edman teach the porous layer further including a coupling agent arranged to couple the plurality of receptors with the porous layer (the semi-permeable matrix is modified with material for attachment of specific binding entities [0195][0222]).  

Claim 5. Edman teach the coupling agent including a hydroxyl group forming a covalent bond with the plurality of receptors (the material could include alcohols i.e. hydroxy groups to form covalent bond with specific binding entities [0222]).  

Claim 6. Edman teach the coupling agent further including a sulfhydryl group arranged to couple with the porous layer [0131].  

Claims 9 and 10. Edman teach the plurality of receptors is specific to the target substance, forming a physical interaction with the 20target substance (specific binding entities include DNA specific to target DNA for forming physical interaction of complementary shape; Fig 1A and [0131]).  

Claim 11. Edman teach physical interaction decreases a 30current flow of the conductive path (difference in conductance of SPM is observed during hybridization; [0242][0144]).

Claim 15. Edman teach the solution chamber is an enclosed chamber (the buffer chamber is closed to retain the buffer therein; see Fig 1 and 10). 
 
Claim 16. Edman teach the enclosed chamber including a first portion and a second portion detachably connecting with each other (Fig 10 shows the upper and lower buffer reservoirs are pressure-fitted; [0175]).  

Claim 17. Edman teach each of the first and the second portions 20including an inlet, each connecting to the respective compartments of the chamber, for directing the solutions into the compartments (both upper and lower buffer reservoirs are filled with buffer, thus there is an inlet to introduce the solution; [0177]).  

Claim 18. Edman teach the enclosed chamber further including an O-ring disposed between the compartments of the first and the second portions, thereby preventing solution leakage from the respective compartments [0177].  

Claim 3019. Edman teach the O-ring is arranged on a side opposite to where the substance selection structure interacts with the target substance (the O-ring is arranged around the SPM which interact with the target substance; [0177]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edman et al. (US 2005/0026202).
	Claim 521. Edman teach the SPM has pore limits which are slightly greater than the radius gyration of the first charged entity such 1 to 10 nm [0191] or 200 nm [0376].  Edman do not teach the porous layer has a pore size of about 50 nm. However, discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.05, II. B).

Claim 22. Edman teach the SPM has thickness in range from a nanometer [0195] or 1-5 mm [0167]). Edman do not explicitly teach the porous layer has a thickness of about 7 µm. However, discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.05, II. B).
4.	Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edman as applied to claim 1 above, and further in view of Pierson et al. (US 2019/0232282).
Claims 12 and 13, Edman do not teach target substance is a cancer biomarker wherein the cancer biomarker is an antigen of gastric cancer. However, Pierson et al. teach electrochemical device [0196][0200] comprised of capture probes immobilized on the electrode [0311] for detecting biomarkers for gastric cancer [0429]. 
Since Pierson et al. and Edman are to same field of endeavor, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that Edman device in view of Pierson et al. teaching could be configured to detect cancer biomarkers as one of the target analyte. 

5. Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edman and Schwarzkopf et al. as applied to claim 1 above, and further in view of Schwarzkopf et al. (US 2011/0280766).	
Claims 7 and 8, Edman teach specific binding entity such as DNA contain functional chemical groups such as sulfhydryl that allows specific binding entity to covalently react to common functional group on the surface of test site microlocation [0131] but do not teach 10sulfhydryl group of the coupling agent forms a gold-sulphur bond with the porous layer.  
	However, Schwarzkopf et al. teach probe molecules such as oligonucleotides complementary to target DNA wherein the probe molecule is functionalized with sulfhydryl group such as 6-mercapto hexanol that covalently binds to gold surface [0042].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Schwarzkopf teaching to use 6-mercapto hexanol as coupling agent in Edman because it was known material and selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. Furthermore, 6-mercapto hexanol would form gold (common functional group) sulphur bond with the semi-permeable matrix of Edman.

6.	Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edman and Schwarzkopf et al. as applied to claim 7 above, and further in view of Mai et al. (US 2014/0332407).
Claims 14 and 20, Edman teach porous layer is formed of polycarbonate [0189] and has common functional group on the surface of test site microlocation or SPM [0131][0039]. Edman do not explicitly teach common functional group is gold with thickness of 10 nm. 
	However, Mai et al. teach substrate modified with gold nanoparticle film of thickness 1 to 50 nm [0016] to immobilize receptor molecules thereon [0014]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Mai et al. to use gold film as the common function group onto the surface of SPM of Edman because it was known material and selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759